Citation Nr: 1527095	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for hypertension, also claimed as secondary to degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for left carpal tunnel syndrome, also claimed as secondary to degenerative disc disease of the cervical spine.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to July 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of an increased evaluation for degenerative disc disease of the lumbar spine, an increased evaluation for degenerative disc disease of the cervical spine, service connection for obstructive sleep apnea, service connection for hypertension, and service connection for left carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The July 2001 RO rating decision denied the claim of service connection for obstructive sleep apnea; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the July 2001 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the July 2001 rating decision is new and material for the purpose of reopening the claim of service connection for obstructive sleep apnea.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.§ 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

The Veteran seeks service connection for obstructive sleep apnea.  The claim for service connection for obstructive sleep apnea was previously considered and denied by the RO in a July 2001 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and a recent examination, which indicated the Veteran's sleep apnea had resolved.  In essence, at the time of the prior decision, there was no accepted evidence of a current sleep apnea disability other than the claim.

The evidence received since the July 2001 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  The Veteran submitted a private sleep study that was conducted in July 2010, which provided a diagnosis of sleep apnea.  This new evidence addresses the reasons for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim for service connection for obstructive sleep apnea is granted.


REMAND

The Veteran was afforded a VA examination in May 2010 to evaluate the severity of the degenerative disc disease of his lumbar and cervical spine.  In his December 2013 VA Form 9, the Veteran stated that his range of motion in his cervical and lumbar spine had diminished since his VA examination in May 2010.  In March 2011, the Veteran underwent surgery on his cervical spine.  Additionally, a June 2014 chronological record of medical care stated that the Veteran had sensory abnormalities of the lumbar spine, pain on palpation, and an abnormal range of motion.  The Veteran must be afforded another VA examination to evaluate the current severity of the degenerative disc disease of his lumbar and cervical spine.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).

In his December 2013 VA Form 9, the Veteran averred that his hypertension was the result of rising cortisol levels triggered by the pain in his cervical spine.  In February 2009, Dr. G. I. reported that the Veteran had episodes of hypertension and that the significant pain the Veteran was experiencing could be the reason for his elevated cortisol level.  To date, the Veteran has not been afforded a VA examination to determine whether his hypertension has been caused or aggravated by his service-connected degenerative disc disease.  Therefore, a remand is warranted to provide the Veteran a VA examination.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

In July 2010 the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left carpal tunnel syndrome.  The VA examiner opined that the Veteran's carpal tunnel syndrome was not related to service or the degenerative disc disease of his cervical spine.  The VA examiner did not provide a rationale for her opinion and as a result, is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A March 2011 Operative Report stated that the Veteran had left posterior neck, trapezius, scapular, subscapular, pectoralis, and shoulder pain and paresthesias radiating down to the index finger, middle finger, and thumb of the left hand.  Another VA examination is needed to address whether the left carpal tunnel syndrome was caused or aggravated by the service-connected degenerative disc disease of the cervical spine or active service.  See El-Amin, 26 Vet. App. at 140.

With regard to the Veteran's claim for service connection for obstructive sleep apnea, the record contains conflicting reports regarding whether the Veteran currently has sleep apnea.  In May 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed obstructive sleep apnea.  The VA examiner opined that there were no objective findings to support a diagnosis of obstructive sleep apnea.  Subsequently, the Veteran submitted a July 2010 private sleep study, which diagnosed sleep apnea.  Therefore, a new VA examination is needed to determine whether the Veteran has sleep apnea, and if he does, its relationship to active service. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar and cervical spine.  The claims folder must be made available to the examiner.  

The examiner is requested to perform range of motion testing and to comment on all identified symptomatology, with particular attention to painful motion, radiculopathy, incapacitating episodes, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

The examiner should provide a rationale for the opinions rendered.   

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hypertension.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following question.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected degenerative disc disease of the cervical spine ?

In rendering the opinion, the VA examiner is asked to address the February 2009 letter from Dr. G. I.

The examiner must provide a rationale for his or her opinion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left carpal tunnel syndrome.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left carpal tunnel syndrome was caused or aggravated by his service-connected degenerative disc disease of the cervical spine ?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left carpal tunnel syndrome was incurred in service?

The VA examiner is asked to consider the March 2011 Operative Report and the Veteran's contention that his carpal tunnel syndrome is the result of a hard parachute landing during active service.

The examiner must provide a rationale for his or her opinion.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed obstructive sleep apnea.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion, responding to the following question.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was incurred in service?

The examiner must provide a rationale for his or her opinion.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


